 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11
     CYMANDE S.,                            )   No. CV 18-1448 FFM
12                                          )
                              Plaintiff,    )   JUDGMENT OF REMAND
13                                          )
           v.                               )
14                                          )
     NANCY A. BERRYHILL, Acting             )
15   Commissioner of Social Security,       )
                                            )
16                            Defendant.    )
                                            )
17
           The Court having entered an Order pursuant to Sentence 4 of 42 U.S.C. §
18
     405(g),
19
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
20
     captioned action is remanded to the Commissioner of Social Security for further
21
     proceedings consistent with the Order filed concurrently herewith.
22

23
     DATED: May 16, 2019
24                                                  /S/FREDERICK F. MUMM
25                                                    FREDERICK F. MUMM
                                                    United States Magistrate Judge
26

27

28
